Citation Nr: 1426701	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  14-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for heart disease, claimed as hypertension and coronary artery disease.  

2. Entitlement to service connection for depressive disorder, to include as secondary to excision of anal fissure and hemorrhoidectomy.

3. Entitlement to a rating in excess of 10 percent for impairment of rectum/anus status post anal fissure and hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to September 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for heart disease, claimed as hypertension and coronary artery disease, must be remanded for a VA examination to determine the etiology of the Veteran's heart disease.  The Veteran's separation examination reflects that the Veteran had blood pressure readings of 134/90 and 136/92.  Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104.  High blood pressure readings taken on one day may not be sufficient to establish in-service hypertension.  Id.  However, they are sufficient to trigger additional medical inquiry.  As the Veteran has current diagnoses of hypertension and coronary artery disease, he had high blood pressure readings in service, and he has asserted that he has suffered with heart disease since service, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's heart disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A psychiatric VA examination was conducted in March 2012.  The examiner noted that the Veteran had been diagnosed with adjustment disorder with mixed emotional features in 2005, but went on to provide a negative nexus opinion because the Veteran "does not have a psychiatric diagnosis."  The examiner's rationale does not address the 2005 diagnosis.  Because the examiner did not discuss this highly pertinent evidence, the examination is inadequate.  An addendum opinion in which the examiner specifically addresses the 2005 psychiatric diagnosis should be obtained upon remand.  Barr v. Nicholson, 21 Vet. 303 (2007).  

As to the increased rating claim, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a).

The most recent VA examination was conducted in March 2011.  The most recent treatment records associated with the claims file are dated January 2014, but the most recent record that discusses the Veteran's hemorrhoids or status post anal fissure is dated September 2011, and merely notes chronic difficulty with anal fistula.  The Board has received a Form 646 from the Veteran's representative dated March 2014, which states that the Veteran contends that his anal fissure condition has worsened.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected impairment of rectum/anus status post anal fissure and hemorrhoidectomy.  38 C.F.R. § 3.159(c)(4)(i).  

The claims folder should also be updated to include VA treatment records compiled since January 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records for the Veteran from the VA Medical Center in Boise, Idaho and all associated outpatient clinics, dated from January 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, forward the claims file to an appropriate VA examiner, and schedule the Veteran for an examination to determine the current severity and manifestations of the Veteran's impairment of rectum/anus status post anal fissure and hemorrhoidectomy.  The complete record must be reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

3. After completing the aforementioned development, forward the entire claims file to the March 2012 examiner or a suitable alternative, and obtain an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric condition that is caused by or otherwise related to service, or is caused or aggravated by his service-connected impairment of rectum/anus status post anal fissure and hemorrhoidectomy.  The examiner must support his or her opinion with a complete rationale, including based upon review of the medical evidence of record, and must specifically address the 2005 diagnosis of adjustment disorder.  If the examiner feels another examination is required to provide the requested addendum opinion, then such an examination should be scheduled.  

4. Thereafter, forward the claims file to an appropriate VA examiner to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disease is related to or had its onset during service.  The examiner's attention is drawn to the blood pressure readings of 134/90 and 136/92 upon separation from service.  

5. Once the above development has been completed, readjudicate the issues on appeal (entitlement to service connection for heart disease, claimed as hypertension and coronary artery disease; entitlement to service connection for depressive disorder, to include as secondary to excision of anal fissure and hemorrhoidectomy; and entitlement to a rating in excess of 10 percent for impairment of rectum/anus status post anal fissure and hemorrhoidectomy).  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



